Title: To John Adams from Francis Dana, 10 January 1781
From: Dana, Francis
To: Adams, John



Paris 10 January 1781. RC Adams Papers; filmed at 12 July 1780, Adams Papers, Microfilms, Reel No. 352. Designated “No. 9,” this letter is written on the lower half and reverse of the triplicate of the Committee for Foreign Affairs’ letter of 12 July 1780.
It was a covering letter for several documents brought to France by Thomas Bell of the Chevalier de La Luzerne and James Josiah of the Anne, whose arrival is noted in William Temple Franklin’s letter of 11 Jan., below. It is impossible to identify all of the documents carried by Bell and Josiah, but for some indication, see vol. 9:507–508; vol. 10:278–280, 311–312, 411–414, and JA’s letter to Arnold Henri Dohrman of 18 Jan., below. Dana chose to retain, however, some items from Congress that he believed JA had already received or that he feared might be intercepted, such as JA’s additional instructions regarding a peace treaty (vol. 10:278–279). He did send Congress’ resolutions of 2 and 28 Oct. that authorized JA to accept bills drawn on Henry Laurens (vol. 10:311–312). Dana also sent extracts of two unidentified letters from Bordeaux and Nantes. With letters from John Bondfield and Joshua Johnson to JA from the same cities and dated 2 and 9 Jan., both above, they may have formed the basis for material sent to Jean Luzac and published in the Gazette de Leyde of 23 January.
